Case 2:21-cv-00678-JS-AYS Document 58 Filed 05/27/21 Page 1 of 1 PageID #: 363
Hon. Joanna Seybert
May 27, 2021




VIA ECF
May 27, 2021

The Honorable Joanna Seybert
United States District Judge
U.S.D.C., Eastern District of New York
100 Federal Plaza, Courtroom 1030
Central Islip, NY 11722

Re:    In re Hain Celestial Heavy Metals Baby Food Litigation, Case No. 2:21-cv-678-JS-AYS
       Request for Consolidation of Related Case

Dear Judge Seybert:

       I represent Plaintiff Matthew Hanson in the above-referenced action. I write to notify the
Court of the filing of Lawson v. Hain Celestial Group, Inc., Case No. 2:21-cv-2986, which asserts
“consumer protection type claims” against Hain Celestial and not against any other defendant. A
copy of the complaint is attached as Exhibit A.

       Pursuant to the Court’s order consolidating all similar consumer fraud actions against
Hain Celestial into a single Consolidated Action (ECF No. 47), Plaintiff Hanson respectfully
requests that the Lawson action—which post-dates the filing of the Stewart plaintiffs’ motion for
consolidation—be consolidated into the Consolidated Action.


                                                                   Respectfully submitted,



                                                                   Annick M. Persinger




                                                1
